DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species a) biopolymer – gelatin; b) porogen -  PEG; and c) crosslinking agent – microbial transglutaminase, in the reply filed on 11/30/2020 is acknowledged.
Claims 3-6 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Claim Rejections - 35 USC § 112(a)
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation, “variants” in reference to a scaffold comprising a polypeptide selected from gelatin and gelatin-related variants. Applicant has not described the claimed genus of "gelatin-related variants" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claims are drawn a scaffold comprising a polypeptide selected from gelatin and gelatin-related variants .  Applicants describe no “variants” in the specification and provide no examples of what these variants are.  No variants are described in such a way as to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use. As such, the claims lack adequate written description for the myriad of compounds embraced by the claimed "variants”.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein if the porogen comprises…, the porogen also comprises PEG.”
The use of “wherein if” renders the claim indefinite as its unclear if the claim actually requires PEG along with a combination of alginate, chitosan or hyaluronic or if a composition only comprising PEG would satisfy the requirements of the claim.  For purposes of examination, either interpretation will be deemed to read on the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom (US 2011/0110882).
Preiss-Bloom discloses a composition comprising a cross-linkable protein or polypeptide, and a non-toxic material which induces crosslinking of the cross-linkable protein.  Preferably the cross-linkable protein includes gelatin and the non-toxic material comprises transglutaminase, for example microbial transglutaminase (mTG) (Abs), reading on instant claims 1-2 and 11-12.
Preiss-Bloom teaches the composition to be an injectable scaffold for tissue engineering [0069] and can be provided in the form of tissue culture scaffolds, tissue sealants, hemostatic compositions, etc. [0096].
Regarding claims 7, 10, 15 and 16: Preiss-Bloom teaches the composition to comprise a plasticizer and suitable plasticizers include PEG 6000, and polyethylene glycols 200-12,000 (which overlap with PEG4000 and PEG1450), thus it would have been obvious to include polyethylene glycols 200-12,000 with a reasonable expectation of success as these are specifically contemplated.

Regarding claims 17-20, Preiss-Bloom teaches the performance of burst adhesion tests and teaches that for each test a collagen sausage casing (reading on collagen support) was used as a substrate.  A hole was punched into the substrate and it was filled with a physiological fluid, afterwards, an experimental cross-linked composition was prepared and applied on top of the substrate to completely cover the hole.  The cross-linked experimental composition was the taught composition comprising gelatin and mTG, reading on an adhesive structure (i.e. gelatin/mTG) forming a layer over the collagen support structure.

Claims 1-2, 7, 10-12, 13-14 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom (US 2011/0110882), as applied to claims 1-2, 7, 10-12 and 15-20 above, and further in view of Komlos (US 2013/0131701).
As discussed above, Preiss-Bloom makes obvious the limitation of claimed 1-2, 7, 10-12 and 15-20, however Preiss-Bloom does not teach the mTG to be present in a concentration ranging from 0.0006-2mg transglutaminase/cm3 gelatin matrix.
Komlos discloses dry gelatin composition wound dressings and adhesives (Abs).  Komlos teaches tissue adhesive or wound closure compositions comprising a cross-linkable porous protein matrix and a non blood-derived enzyme which includes crosslinking of the cross-linkable protein [0120].  A concentration of enzyme to matrix is from 0.5-2.5 mg/cm3 enzyme/cm3 matrix [0121], preferably 0.05-2mg transglutaminase/cm3 gelatin matrix (Komlos – claim 122).  The enzyme is taught to be mTG [0114] and the protein gelatin and the amount of gelatin and the amounts of mTG is selected to induce formation of a sealing adhesive in a mammal and be sufficient to reduce bleeding in a wound of a mammal [0044-0045].
Preiss-Bloom teaches the composition to comprise 0.0001-2%, preferably 0.01-1.35% w/w of transglutaminsase (Preiss-Bloom – claim 80).

It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Preiss-Bloom with those of Komlos and prepare the composition of  Preiss-Bloom to have a concentration of transglutaminase of 0.05-2mg transglutaminase/cm3 gelatin matrix as Komlos teaches this concentration to be suitable for preparing adhesive compositions for use in scaffold and as tissue/wound sealants comprising gelatin and mTG and its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result for formulations an adhesive composition comprising gelatin and mTG.  Furthermore, one of skill in the art would have been motivated to use translutaminase and gelatin in a weight ratio as taught by Kumlos (which provides a concentration of gelatin which overlaps with the claimed ranges) and it would have also been prima facie obvious to modify the amounts of mTG used based on the amounts of gelatin present and Komlos teaches that the amounts used should be selected to induce formation of a sealing adhesive and sufficient to reduce bleeding in a wound.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613